Title: To James Madison from Thomas Jefferson, 11 October 1824
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Oct. 11. 24.
        
        The reciept of the inclosed letter did not give me more pleasure than I feel in communicating it to you. It has dispelled the gloom which that from Edinbg. had produced, and gives me hopes that all will end well. With a good Professor of Modern languages assured, a good one of antt. languages in view, a prime Mathematician engaged, we want really nothing essential but an able Natl. Philosopher, and that he cannot fail to find. As to a Medical Professor, it is the one we can best do without. Nat. history we can supply here. We may then let him go on and hope well. I shall still however write and communicate our sentiments to him, in which we differ nothing except in admitting the idea of one of our Sangrados. Better nothing than bad. It is the school we are least prepared for. Let it lie therefore, unless he should already have filled it up. I direct the advertisement to be issued this day, as decided by the Visitors. I will give notice to Gilmer that

the Professors books will be duty free. I have been glad to learn from mr. Harris that Alexr. has not entirely abandoned all concern as to the opinions of the world. Affectly yours
        
          Th: Jefferson
        
      